Title: To James Madison from David Gelston, 16 December 1805
From: Gelston, David
To: Madison, James


          
            Dear Sir
            New York Decer, 16. 1805
          
          I received in due course your letter of the 24th. ultimo with $137.56 and supposed after you had arranged the small amount paid for duties &ca. you would remit the remaining sum.
          But by a letter received this day from the President, I am persuaded my accounts transmitted the 7th. ultimo were not sufficiently explicit, as he says—“for the wines from Marseilles via Halifax Mr. Madison remitted for him & my self.”
          The $137.56 received from you with the $30.44 to receive from Majr. Butler make only $168—which I repaid Messrs. R. & Hartshorne for tonnage &ce. You will observe by my Account enclosed to you the 7th. Ulto. I paid duties on those wines &ca
          
            
              from Halifax
              45 −5
              
            
            
               I received from Mr Butler
              9.64
              
            
            
              
              
               35.41
            
            
               paid sundry cartage Storage &ce.
              
               8.44
            
            
              which sum of
              dollars 43.85
            
          
          
          yet remains due to me. If, upon re:examination you find the statement correct, you will whenever convenient, be pleased to remit the amount.
          I am sorry to have occasioned you this trouble by My statement not being sufficiently clear in the first instance Very sincerely yours
          
            David Gelston
          
        